                                                              .D4
      Case 7:19-mj-06054-LPG Document 1 Filed 06/27/19 Page 1 of    URIGINAL
                    c:;-   .
Approved by :              ~
                ERICA SOLOSKY
                Special Assistant Unit     tates Attorney

Before :        THE HONORABLE MARTIN R. GOLDBERG
                United States Magistrate Judge
                Southern Distr i ct of New York

                                             -x
UNITED STATES OF AMERICA                               MISDEMEANOR
                                                       COMPLAINT

            - v-                                       Violation of
                                                       NYVTL 1212

JOHN M. SANCHEZ

           Defendant



                                                       COUNTY OF OFFENSE :
                                                       ORANGE

                                           - -x
UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, ss. ::

     JASON GONZALEZ , being duly sworn , deposes and says
that he is a Court Liaison , assigned to the United States
Military Academy , West Point , New York , and charges as
follows :

                               COUNT ONE

     On or about May 20 , 2019 , on the West Point Military
Reservation , within the special maritime and territorial
jurisdiction of the United States , in the Southern District
of New York , JOHN M. SANCHEZ , the defendant , unlawfully ,
knowingly , and willfully did operate a motor vehicle in a
manner which unreasonably interfered with the free and
proper use of the road and unreasonably endangered other
users of the road , to wit , the defendant attempted to pass
a bus by crossing the double yellow lines into oncoming
traffic almost colliding with another vehicle.

     (New York State Vehicle & Traffic Law , Section 1212)
     Case 7:19-mj-06054-LPG Document 1 Filed 06/27/19 Page 2 of 4



     The basis for the deponent ' s knowledge and for the
foregoing charges are , in part , as follows:

1.  I am a Court Liaison , assigned to the Provost Marshal
Office, at the United States Military Academy , West Point ,
New York , which is located in the Southern District of New
York.

2 . Upon information and belief , on or about May 20, 2019 ,
at approximately 4 : 30 p . m. , MP Officer, SPC Mowrer, was on
his way to flag call when he observed traffic backed up on
Cullum Road adjacent to Jefferson Library .      SPC Mowrer
noticed a group of four buses unloading and loading people
in and out of the West Point Club.        SPC Mowrer pulled into
the Double Day Parking lot and radioed the MP desk to
inquire as to what was going on and he was advised that
they were not aware of anything and that he should tell the
drivers to move further up the road as they were impeding
the flow of traffic.

3 . As SPC Mowrer was exiting the Double Day Parking Lot ,
three buses passed him with a fourth going very slow but
picking up speed. At this time , SPC Mowrer observed a white
Subaru Outback begin to attempt to pass the fourth bus by
crossing the double yellow line into oncoming traffic. The
Subaru almost collided head - on with a red in color vehicle
that had slammed on its breaks to avoid the accident , which
then caused SPC Mowrer to hit his brakes so that he
wouldn't hit the red vehicle.

4 . The driver of the Subaru, later identified as the
defendant , then crossed the double line again , cutting the
bus which then caused the bus to engage its brakes as well
to avoid hitting the back end of defendant ' s vehicle. SPC
Mowrer then activated his emergency lights and the
defendant stopped next to SPC Mowrer vehicles with his
windows down and SPC Mowrer advised him to pull over.    The
defendant raised his tone asking , "Why the hell are you
pulling me over? " SPC Mowrer responded to him , "Sir, can
you just pull up ahead for me please ." The defendant drove
off upset saying , "Are you serious?"

5. SPC Mowrer then began repositioning his vehicle and the
defendant exited his vehicle slamming his door and turning
and looking towards SPC Mowrer direction . SPC Mowrer then
advised the defendant , over his PA system , to get back in
the car . SPC Mowrer had to make the request a second time
as the defendant did not comply with the first request . At
this time , the bus that the defendant had cut off was
driving by and SPC Mowrer observed the defendant scolding
'   \
             Case 7:19-mj-06054-LPG Document 1 Filed 06/27/19 Page 3 of 4



        the bus. The defendant then got back into his car slamming
        his door.

        6 . SPC Mowrer than contacted another patrol for assistance.
        Once the other officer arrived , SGT Day , they made their
        approach to the car and asked the defendant if he knew why
        he had been stopped and the defendant stated he did not as
        he did nothing wrong. SPC Mowrer then tried to explain to
        the defendant why he was stopped for his reckless driving
        and almost causing an accident and the defendant was
        speaking over SPC Mowrer and telling him he did not SPC
        Mowrer to speak and wanted to talk to SGT Day . SGT Day
        advised the defendant that due to SPC Mowrer being the
        initial patrol on the traffic stop that he was in charge of
        the situation. SPC Mowrer requested the defendant ' s
        license , proof of insurance and registration . The defendant
        ignored the request and continued to speak to SGT Day
        saying that he was wrongfully pulled over and was accusing
        him for the violations that were observed .   SGT Day stopped
        the defendant from speaking and requested that he hand the
        requested documents to SPC Mowrer .

        7 . SGT Day went to check the information with the desk
        sergeant , SPC Mowrer again attempted to explain to the
        defendant why he was stopped but the defendant continued to
        argue . SPC Mowrer then approached SGT Day to retrieve the
        documents to begin completing the citation for reckless
        driving . SGT Day noticed a passenger in the back of the
        defendant car who appeared to be recording the traffic
        stop . SPC Mowrer then approached the defendant a second
        time and informed him he was receiving a citation for
        reckless driving . At that time the defendant stated to SPC
        Mowrer and SGT Day that SPC Mowrer needed to learn how to
        be a better at my job and doing the right thing . SPC Mowrer
        handed the DCVN to the defendant and he crumpled up his
        copy and threw it on the floor of his front passenger seat .
        The defendant then left the area in a hasty manner .

        8 . The defendant was issued a United States District Court
        Violation for Reckless Driving (DCVN 8004277/SYl0).
-        Case 7:19-mj-06054-LPG Document 1 Filed 06/27/19 Page 4 of 4




    WHEREFORE, deponent prays that the above - named defendant be
    imprisoned or bailed , as the case may be .




                     ~ - - - - --                          -

                            Court Liaison




    Sworn to before me this
    27th day of June , 2019




    HONOR
    United States Magi
    Southern District
